Title: To Benjamin Franklin from Luigi Pio, 20 March 1783
From: Pio, Luigi
To: Franklin, Benjamin


Ce 20. mars 1783. Hôtel Montmorencychaussée d’Antin./.
Mr. de Pio a L’honneur de renouveller Les assurances de son respect à Monsieur Franklin, Ministre Plenipotentiaire des Etatsunis de l’amerique Septentrionale, et de lui dire, qu’il tient à sa disposition douze Exemplaires de l’ouvrage de Mr. le chevr. Filangieri de Naples, qui a pour titre “Science de La Legislation” Mr. de Pio attend les ordres de Mr. Franklin pour les lui faire tenir de la façon qu’il jugera convenable.
Mr. de Pio ose demander à Mr. Franklin, si la nouvelle Medaille qu’il vient de faire frapper ici pour sa République est deja achevée et si Mr. de Pio seroit assez heureux pour pouvoir en avoir une.
 
Notation: Pio 20 Mars 1783 A Paris
